                            Case: 19-01007             Doc: 53         Filed: 06/13/20          Page: 1 of 3

                                               United States Bankruptcy Court
                                               Western District of Oklahoma
Ian’s Enterprise, LLC,
         Plaintiff                                                                                Adv. Proc. No. 19-01007-SAH
Lewis,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 1087-5                  User: sab                          Page 1 of 1                          Date Rcvd: Jun 11, 2020
                                      Form ID: pdf006                    Total Noticed: 8


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 13, 2020.
aty            +Gary D. Hammond,   512 NW 12th Street,   Oklahoma City, OK 73103-2407
aty            +Stephen A Harry,   3030 NW Expressway,   Suite 200,   Oklahoma City, OK 73112-5466
pla           ++IAN S ENTERPRISE LLC,   9450 SW GEMINI DR #39525,   BEAVERTON OR 97008-7105
               (address filed with court: Ian’s Enterprise, LLC,    9450 SW Gemini Drive #39525,
                 Beaverton, OR 97008)
dft            +Melody Nakina Lewis,   402 NE 115th Street,   Oklahoma City, OK 73114-7646

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: bankruptcy@oesc.state.ok.us Jun 11 2020 23:43:41
                 Oklahoma Employment Security Commission,    PO Box 53039,    Oklahoma City, OK 73152-3039
ust            +E-mail/Text: USTPRegion20.OC.ECF@usdoj.gov Jun 11 2020 23:43:27       Charles Glidewell,
                 United States Trustee,    215 Dean A. McGee Ave. 4th Fl.,    Oklahoma City, OK 73102-3479
ust            +E-mail/Text: USTPRegion20.OC.ECF@usdoj.gov Jun 11 2020 23:43:26       Felicia S Turner,
                 215 Dean A. McGee Avenue,    Oklahoma City, OK 73102-3440
ust            +E-mail/Text: USTPRegion20.OC.ECF@usdoj.gov Jun 11 2020 23:43:27       United States Trustee,
                 United States Trustee,    215 Dean A. McGee Ave., 4th Floor,    Oklahoma City, OK 73102-3479
                                                                                              TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
ust               John McClernon
ust               Katherine Wieland
ust               Lendy Heilaman
ust               Michele Adams
ust               Test UST
ust               Vickie Kaufman
ust               trustee11
                                                                                                                    TOTALS: 7, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 13, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 11, 2020 at the address(es) listed below:
              Gary D. Hammond   on behalf of Plaintiff   Ian’s Enterprise, LLC gary@okatty.com,
               jessica@okatty.com
              Stephen A Harry   on behalf of Defendant Melody Nakina Lewis stephenaharry@sahlawoffice.com,
               steveaharry@yahoo.com
                                                                                            TOTAL: 2
               Case: 19-01007        Doc: 53      Filed: 06/13/20      Page: 2 of 3



   Dated: June 10, 2020

   The following is ORDERED:




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA
   IN RE:

   MELODY NAKINA LEWIS,                                 Case No. 18- 14388 SAH
                                                        (Chapter 7)
                                   Debtor.

   IAN’S ENTERPRISE, LLC, an Oklahoma
   limited liability company,
                                  Plaintiff,
   vs.                                                  Adv. Pro. No. 19-1007 SAH

   MELODY NAKINA LEWIS,
                                Defendant.


                           ORDER GRANTING
      MOTION FOR ATTORNEYS FEES AND COSTS WITH BRIEF IN SUPPORT,
   NOTICE OF OPPORTUNITY FOR HEARING AND NOTICE OF HEARING [DOC. 47]

COMES NOW before me, the undersigned Judge, the Motion For Attorneys Fees And Costs With Brief

In Support, Notice Of Opportunity For Hearing And Notice Of Hearing (the “Motion”) filed by Ian’s

Enterprise, LLC (“Plaintiff”) on May 8, 2020 [Doc. 47]. Counsel for Plaintiff represents that the
               Case: 19-01007         Doc: 53      Filed: 06/13/20         Page: 3 of 3



Motion was filed May 8, 2020 and served on all parties in interest pursuant to Local Bankruptcy Rule

9007, and the last date for filing objections was May 29, 2020, which date has passed with no

objection being filed. Based on the foregoing, the Court FINDS that the Motion should be, and hereby

is, granted and Plaintiff is entitled to an award of attorney’s fees of $13,033 and award of costs of

$1,360.93, for a total of $14,393.93 in attorneys fees and costs, in this adversary proceeding. All

findings of fact are based upon representation of counsel for Plaintiff.

IT IS SO ORDERED.

                                                   ###


 APPROVED:


 /s/ Gary D. Hammond_______________
 GARY D. HAMMOND, #13825
 MITCHELL & HAMMOND
 An Association of Professional Entities
 512 N.W. 12th Street
 Oklahoma City, Oklahoma 73103
 405.216.0007 Telephone
 405.232.26358 Facsimile
 gary@okatty.com Email
 COUNSEL FOR PLAINTIFF




                                                    2
